Order filed April 18, 2013




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-01025-CV
                                    ____________

                          RALPH O. DOUGLAS, Appellant

                                         V.

  HONORABLE BRADY G. ELLIOTT, THOMAS R. CULVER, III AND
                 DANIEL R. SKLAR, Appellees


                       On Appeal from the 268th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 12-DCV-200383

                                     ORDER

      Appellant’s brief was due April 5, 2013. No brief or motion for extension of
time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before May
16, 2013, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).
                                       PER CURIAM